Citation Nr: 0415823	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  04-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for multiple skin 
lesions, including as secondary to exposure to ionizing 
radiation.

2.  Entitlement to service connection for Bowen's carcinoma, 
including as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for interstitial lung 
disease, including as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran and his 
daughter testified before the undersigned Veterans Law Judge 
in a March 2004 video conference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he was exposed to ionizing radiation 
from participation in the occupation of Japan and Nagasaki, 
sometime between January and late December 1945.  

Service connection for diseases claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  First, there are diseases that are 
presumptively service connected under 38 U.S.C.A. § 1112(c) 
(West 2002) and 38 C.F.R. § 3.309 (2003).  Second, direct 
service connection can be established under 38 C.F.R. 
§ 3.303(d) by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task "which 
includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Third, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 
38 C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.

In the veteran's case, there is evidence that he has 
radiogenic diseases.  Skin and lung cancers are radiogenic 
diseases under 38 C.F.R. § 3.311.  These cancers must become 
manifest five years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  Moreover, the veteran has provided competent 
medical opinions etiologically linking his multiple skin 
lesions, Bowen's disease and interstitial lung disease to his 
inservice exposure to ionizing radiation.  

Service personnel records confirm that the veteran was 
assigned to the 31st U.S. Naval Construction Battalion during 
World War II and the he participated in the occupation of 
Japan, from October 19, 1945 to December 26, 1945, when he 
was discharged.  Based on his personnel records and the March 
2004 letter from a Navy Department historian, indicating a 
detachment from the battalion was stationed in Nagasaki, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that he did participate in a radiation-risk 
activity, as that term is defined by regulation.  However, 
there is no evidence that a dose assessment as to the size 
and nature of the radiation exposure has been requested.  The 
RO should request a dosage data and estimate for the veteran 
from the Defense Threat Reduction Agency pursuant to 
38 C.F.R. § 3.311(a)(2)(ii).  When critical evidence is in 
the control of the Federal Government, VA is responsible for 
attempting to provide or obtain the material.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990); see also The Veterans' 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002).
 
When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must request any available 
records concerning the veteran's exposure 
to radiation.  Such a request would 
normally include, but may not be limited 
to, the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 
1141), if maintained, service medical 
records, and other records which may 
contain information pertaining to the 
veteran's radiation dose in service.  All 
such records must then be forwarded to 
the Defense Department, to provide in- 
service radiation dose estimates, to the 
extent feasible, based on available 
methodologies.

2.  After completing the above-mentioned 
development, the case should be referred 
to the USB for an advisory opinion 
consistent with the requirements of 38 
C.F.R. § 3.311.  If the USB is unable to 
conclude that it was at least as likely 
as not, or that there is no reasonable 
possibility, that the veteran's multiple 
skin lesions, Bowen's carcinoma, and 
interstitial lung disease are secondary 
to radiation exposure, the case should 
then be referred by the USB to an outside 
consultant for further development 
consistent with 38 C.F.R. § 3.311.  A 
review of the veteran's entire claims 
file should be undertaken, and a 
discussion of the facts and the medical 
principles involved would be of 
assistance.  In addition, a complete 
rationale for all opinions and 
conclusions expressed should be provided.  

3.  Thereafter, the RO should 
readjudicate the appellant's claims for 
entitlement to service connection for 
multiple skin lesions, Bowen's carcinoma, 
and interstitial lung disease, to include 
as secondary to exposure to ionizing 
radiation, including any additional 
evidence obtained by the RO on remand.  
If any determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



